DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 1, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the railing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis for “a railing” is provided in independent claim 1, not independent claim 10.
Claim 17 recites the limitation "the gate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis for “a gate” is provided in independent claim 1, not independent claim 10.
Claim 19 is disclosed in dependent form, depending from claim 19.  It is thus unclear to the examiner whether claim 19 is intended to be in independent or dependent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Putman et al. (US 6,443,088) in view of Nelson (US 5,925,437).
Putman et al. discloses a pontoon boat, as shown in Figures 1-5, which is comprised of a pair of pontoons, each defined as Part #22, a deck, defined as Part #24, that is supported by said pair of pontoons, and a passenger barrier that is disposed upon and extends upwardly from said deck, as shown in Figure 1, where said passenger barrier is comprised of a railing, defined as Part #26, that defines an opening, as shown in Figures 1-4, a gate, defined as Part #40, that is operable to selectively close said opening, as shown in Figures 1-4, and opaque panels, defined as Part #28, 30 and 32, that are associated with said railing and said gate, as shown in Figures 1-2.
Putman et al., as set forth above, discloses all of the features claimed except for the use of a one-way transparent panel.
Nelson discloses a one-way transparent panel, as shown in Figures 1-2, which is comprised of a perforate opaque layer, defined as Part #12, with a light-absorbing dark coating, defined as Part #16, of black pigment on one side of said perforate layer, a light color coating that is light-reflective on an opposite side of said perforate layer, defined as Part #18, and a plurality of apertures, defined as Part #20, in said perforate layer.     A nonperforated, transparent release liner, defined as Part #25, may also be applied to coating #16 of said perforate layer.  Said perforate layer is then adhesively applied to a transparent layer in the form of a window, as described in lines 43-60 of column 3.
The use of a specific light color coating on said perforate layer, such as a color that matches with an adjacent opaque panel, would be considered by one of ordinary skill in the art to be an obvious design choice based upon the color of said adjacent opaque panel.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a one-way transparent panel, as taught by Nelson, in place of an opaque panel that is associated with a railing or a gate of the pontoon boat as disclosed by Putman et al. for the purpose of providing a passenger barrier for a pontoon boat with means to allow persons inside said pontoon boat to see through a railing or a gate of said passenger barrier while persons outside of said pontoon boat cannot see through said passenger barrier so as to improve visibility from inside said pontoon boat while maintaining the privacy provided by said passenger barrier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nelson (US 7,018,501) and Ross (US 7,897,230) disclose various one-way transparent panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 30, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617